Opinion issued May 11, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00343-CV
____________

PROFESSIONAL SERVICE INDUSTRIES, INC., Appellant

V.

SHANE RESSMAN AND AVILES ENGINEERING CORP., Appellees




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2006-14226




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.